NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         OCT 14 2016

                                                                       MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




A WOMAN’S FRIEND PREGNANCY                       No. 15-17517
RESOURCE CLINIC, a California
Religious Nonprofit Corporation; CRISIS          D.C. No. 2:15-cv-02122-KJM-AC
PREGNANCY CENTER OF
NORTHERN CALIFORNIA, a California
Religious Nonprofit Corporation;                 MEMORANDUM*
ALTERNATIVE WOMEN’S CENTER,

              Plaintiffs - Appellants,

 v.

KAMALA HARRIS, Attorney General,
State of California,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                        Argued and Submitted June 14, 2016
                             San Francisco, California

Before: D.W. NELSON, TASHIMA, and OWENS, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      A Woman’s Friend Pregnancy Resource Clinic, et al. (collectively A

Woman’s Friend) appeals from the district court’s denial of their motion for a

preliminary injunction to prevent the enforcement of the California Reproductive

Freedom, Accountability, Comprehensive Care, and Transparency Act (the FACT

Act or the Act). We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we

affirm.

      1. The district court properly found that A Woman’s Friend cannot

demonstrate a likelihood of success on their First Amendment free speech or free

exercise claims. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

With respect to the free speech claim, the Act regulates licensed clinics’

professional speech, and is subject to intermediate scrutiny, which it survives. See

Nat’l Inst. of Family & Life Advocates (NIFLA) v. Harris, No. 16-55249, Slip op.

at 26–34 (9th. Cir. 2016). The Act’s notice that applies to unlicensed clinics

survives any level of review. See id. at 34–37. With respect to the free exercise

claim, the Act is a neutral law of general applicability, which survives rational

basis review. See id. at 37–39.

      2. Because we affirm the district court’s finding that A Woman’s Friend

cannot demonstrate a likelihood of success on their First Amendment claims, thus

failing to meet the first, most important Winter factor, see Garcia v. Google, Inc.,


                                           2
786 F.3d 733, 740 (9th Cir. 2015) (en banc), we need not parse their showing

under the remaining Winter factors.1

      AFFIRMED.




      1
        We also conclude that A Woman’s Friend have not raised “serious
questions” going to the merits of their claims; thus, the alternate test set forth in
Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134–35 (9th Cir. 2011),
does not apply. The district court’s conclusion that there were serious questions
going to the merits was harmless error because the district court appropriately
denied the motion for a preliminary injunction.
                                           3